Citation Nr: 0719966	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-13 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected bunion of the right foot.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a left ankle 
disorder.

7.  Entitlement to service connection for left otitis media.

8.  Entitlement to service connection for nose fracture 
residuals.

9.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to December 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In pertinent part, the RO granted service 
connection for a bunion of the right foot, evaluated as 10 
percent disabling.  The RO also denied service connection for 
disabilities of the low back, both knees, both ankles, left 
otitis media, nose fracture residuals, and tinea pedis.

The RO in Indianapolis, Indiana, currently has jurisdiction 
over the veteran's VA claims folder.

The record indicates that the veteran also submitted a timely 
Notice of Disagreement (NOD) to a December 2004 rating 
decision's denial of service connection for bilateral hearing 
loss and tinnitus.  However, he did not submit a timely 
substantive appeal after a Statement of the Case (SOC) was 
promulgated in November 2005.  Therefore, the Board does not 
have jurisdiction to address these claims.  See 38 C.F.R. 
§§ 20.200, 20.302.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the veteran's right 
bunion, nasal fracture, and otitis media claims.  
Accordingly, these claims will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board observes that in an April 
2007 statement, the veteran's accredited representative 
expressed disagreement with the June 2004 rating decision's 
denial of service connection for plantar fasciitis.  However, 
as this disagreement was expressed more than one year after 
the promulgation of that rating decision, it does not 
constitute a valid NOD.  See 38 C.F.R. § 20.302.  
Consequently, the Board finds that this statement constitutes 
an application to reopen the previously denied claim.  
Therefore, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The competent medical evidence does not reflect that the 
veteran currently has diagnosed disabilities of the low back, 
right knee, left knee, right ankle, and/or the left ankle.

3.  The competent medical evidence does not reflect the 
veteran currently has any residuals from his in-service tinea 
pedis.


CONCLUSION OF LAW

Service connection is not warranted for a low back disorder, 
right knee disorder, left knee disorder, right ankle 
disorder, left ankle disorder, and/or tinea pedis.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 CFR §§ 3.159, 3.303 (2006); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) dismissed in part and vacated 
in part on other grounds, sub. nom. Sanchez- Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by letters dated in 
September 2003 and January 2004, both of which were clearly 
prior to the June 2004 rating decision that is the subject of 
this appeal.  He was also sent additional notice by letters 
dated in May 2005, February 2006, and March 2006.

Taken together, the aforementioned notification letters noted 
the issues currently on appeal, informed the veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the March 2006 letter contained 
the specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

With the exception of the veteran's bunion, otitis media, and 
nasal fracture claims, the duty to assist has also been 
satisfied in this case.  All available service and post-
service medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing in the record indicates the 
veteran has identified the existence of any relevant evidence 
that is not of record.  As part of his March 2005 Substantive 
Appeal, he indicated that he did not want a Board hearing in 
conjunction with this appeal.  Moreover, he was accorded VA 
medical examinations in this case in April 2004.  The Board 
acknowledges that the veteran's representative criticized 
these examinations in an April 2007 statement because the 
examiner purportedly did not use a goniometer to measure the 
range of motion.  However, the examination reports do reflect 
range of motion findings.  More importantly, the use of such 
a device goes toward an accurate understanding of the current 
severity of the claimed disability, and, as such, is more 
appropriate for determining the assignment of a disability 
rating for a service-connected disability.  For the reasons 
detailed below, the Board finds that the preponderance of the 
evidence is against the service connection claims that are 
the subject of this appeal.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).




Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's 
current claims of service connection for disabilities of the 
low back, both knees, both ankles, and tinea pedis.

The Board acknowledges that the veteran's service medical 
records confirm he was treated for complaints of the low 
back, right knee, and both ankles while on active duty.  In 
addition, he was diagnosed with otitis media and tinea pedis 
during his active service.  Despite the foregoing, the 
competent medical evidence does not reflect he currently has 
any chronic disabilities that were caused and/or aggravated 
by these in-service problems, as exemplified by the VA 
medical examinations conducted in April 2004.  

The Board does not dispute that the veteran has complaints of 
pain in his low back, both knees, and both ankles, to include 
at the April 2004 VA medical examinations.  Nevertheless, the 
clinician who conducted a VA joints examination found that 
examination of both knees and the low back were completely 
within normal limits.  Similarly, the clinician who conducted 
a VA feet examination found the veteran's ankles to have 
normal range of motion without crepitus or restriction.  The 
VA feet examiner also indicated that, with the exception of 
bunions and the veteran's complaint of tenderness and aching 
after standing, the examination was within normal limits.  
Further, subsequent X-rays of these joints were all normal.

Simply put, the only evidence of current disabilities of the 
low back, knees, and/or ankles are the veteran's subjective 
complaints of pain, with medical examinations of these joints 
being within normal limits.  The Court has held that service 
connection is not authorized for pain alone, in the absence 
of a medical diagnosis.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, sub. nom. Sanchez- Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

With respect to the tinea pedis claim, the Board observes 
that the April 2004 VA feet examination noted, on evaluation 
of the skin, that the veteran had tinea pedis in the past 
that had cleared with treatment.  There was no current 
evidence of this condition on that examination, and it was 
stated that there was no discoloration or skin change noted.  
No other competent medical evidence is of record which 
indicates he currently has tinea pedis or residuals thereof.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for disabilities of the low back, both 
knees, both ankles, and tinea pedis.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Consequently, the benefit sought on appeal 
with respect to these claims must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for tinea pedis is denied.




REMAND

The veteran's service medical records confirm that he was 
treated for a fracture of the nose in August 2000.  In 
addition, he was treated for otitis media in December 2000.  
The Board further notes that it appears a VA ear, nose, and 
throat (ENT) examination was to be scheduled, but it does not 
appear that such an examination was actually conducted.  
Moreover, none of the other examination reports on file 
specifically evaluate whether he has any current residuals 
due to these in-service incidents.  

In view of the foregoing, the Board finds that it is not 
clear from the competent medical evidence whether the veteran 
currently has nose fracture residuals and/or otitis media due 
to active service.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. 
§ 3.159(c)(4) (In the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.).  Accordingly, the Board 
concludes that a remand is required to accord the veteran an 
ENT examination to determine whether he has any current 
residuals attributable to his in-service nose fracture and/or 
otitis media.

Regarding the right bunion claim, the veteran's accredited 
representative asserted in the April 2007 statement that this 
service-connected disability had increased in severity since 
the last examination, and that a new examination should be 
scheduled.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995);see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board concurs that a new examination should be 
scheduled to evaluate the current severity of the veteran's 
service-connected bunion of the right foot.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that the veteran's representative 
also contended in the April 2007 statement that the service-
connected right foot bunion would be more appropriately 
evaluated under Diagnostic Code 5280 based upon X-ray 
findings of hallux valgus.  As a remand is already required 
in this case, the Board finds that the RO should address this 
contention in the first instance.

For the reasons stated above, this claim is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right foot, nasal fracture residuals, and 
otitis media since April 2004.  After 
securing any necessary release, the RO 
should obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an ENT 
examination to determine the nature and 
etiology of any current residuals from 
his in-service nasal fracture and/or 
otitis media.  The claims folder should 
be made available to the examiner for 
review before the examination; the 
examiner(s) must indicate that the claims 
folder was reviewed.  For any current 
disability of the nose and/or left ear 
found to be present, the examiner must 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that it is causally 
related to active service, to include 
either the in-service nasal fracture or 
otitis media.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  The veteran should also be afforded a 
new medical examination to evaluate the 
current nature and severity of his 
service-connected bunion of the right 
foot.  The claims folder should be made 
available to the examiner for review 
before the examination

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  In pertinent part, the RO should 
address the contention that the service-
connected bunion of the right foot would 
be more appropriately evaluated pursuant 
to Diagnostic Code 5280.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the March 2005 SOC, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


